Citation Nr: 1314026	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  12-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1943 to February 1946 and from April 1948 to January 1950.  He received the Purple Heart Medal.  The appellant is his surviving spouse.
  
This matter initially came before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

The RO in St. Petersburg, Florida currently has jurisdiction over the appellant's claim.

In her May 2011 notice of disagreement (VA Form 21-4138), the appellant requested a hearing before a Decision Review Officer (DRO) at the RO.  In March 2012 she withdrew her hearing request.

In June 2012, the Board granted the appellant's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2012).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

In June 2012, the Board remanded this matter for further development.
  
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In July 2012, the appellant submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) pertaining to records of treatment for cardiac and respiratory disabilities at Seven Rivers Regional Medical Center in Crystal River, Florida (Seven Rivers).  In August 2012, the agency of original jurisdiction (AOJ) sent a letter to Seven Rivers and requested all pertinent treatment records from that facility.  In September 2012, Seven Rivers responded that it was unable to provide any treatment records until it was in receipt of a copy of the Veteran's death certificate.  The AOJ did not undertake any further efforts to provide the Veteran's death certificate to Seven Rivers or otherwise attempt to obtain treatment records from that facility.  Thus, a remand is necessary to again attempt to obtain records from Seven Rivers.

Moreover, in a March 2007 statement sent to his Congresswoman, the Veteran reported that he had received treatment for his cardiac, kidney, and psychiatric disabilities from the following treatment providers:  "Dr. Wm. Viscont" in Hoboken, New Jersey; Sayreville Medical Group; Dr. Brody; "Dr. James Demos;" and Maimonides Medical Center in Brooklyn, New York.  When VA becomes aware of private treatment records it will specifically notify the appellant of the records and provide a release to obtain the records.  If the appellant does not provide the release, VA must ask the appellant to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard any treatment records from the above identified treatment providers.  These records reportedly pertain to treatment for cardiac, kidney, and psychiatric disabilities.  As the Veteran was service-connected for posttraumatic stress disorder (PTSD) at the time of his death and his death certificate lists various cardiac disabilities and chronic renal failure as the causes and contributors to his death, any such records are directly relevant to the issue on appeal.  Therefore, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Furthermore, a May 2007 VA psychology group counseling note reflects that the Veteran was scheduled for follow up psychiatric treatment in June 2007.  The most recent VA treatment records in the claims file are contained in the Gainesville Vista electronic records system and are dated to May 2007.  There are no additional treatment records included among the paperless records in the Virtual VA system.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Additionally, in the context of a claim for service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim of service connection for the cause of a veteran's death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim of service connection for the cause of a veteran's death based on a condition not yet service-connected.  An original claim of service connection for the cause of a veteran's death imposes upon VA no obligation to inform a claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007); cf. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that the VCAA does not require notice tailored to each specific claim). 

In this case, VCAA notice letters received by the appellant dated in April 2010 and July 2012 did not contain all of the information required by the decision Hupp.  Specifically, the appellant was informed that the Veteran was only service-connected for PTSD during his lifetime.  However, additional disabilities were also service-connected at the time of his death.  Inasmuch as the appeal is being remanded for other reasons, there is an opportunity to provide notice that fully complies with the Court's decision in Hupp.

Also, if any additional treatment records are obtained and associated with the claims file, the medical professional who provided a July 2012 opinion as to the etiology of the Veteran's cause of death shall be given an opportunity to review the additional records and provide a new opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The appellant shall be provided a VCAA notice letter that tells her what conditions were service-connected at the time of the Veteran's death (i.e. PTSD, bilateral hearing loss, a gunshot wound to the left arm with retained foreign bodies, tinnitus, shrapnel wound scars of the left posterior upper arm and left anterior upper arm, bilateral corneal abrasions with conjunctivitis, hemorrhoidectomy, a healed facial wound, and tinea versicolor/dermatophytosis).  A copy of this letter must be included in the claims file.
2.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability, a cardiac disability, a lung disease, diabetes, a renal disability, pulmonary hypertension, hearing loss, residuals of a gunshot wound to the left arm, tinnitus, a bilateral eye disability, hemorrhoids, facial wounds, and a skin disease contained in the Gainesville Vista electronic records system dated from May 2007 through April 2009, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.   Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Ask the appellant to complete authorizations for VA to obtain all records of the Veteran's treatment for a psychiatric disability, a cardiac disability, a lung disease, diabetes, a renal disability, pulmonary hypertension, hearing loss, residuals of a gunshot wound to the left arm, tinnitus, a bilateral eye disability, hemorrhoids, facial wounds, and a skin disease from the following treatment providers: Seven Rivers Regional Medical Center in Crystal River, Florida; "Dr. Wm. Viscont" in Hoboken, New Jersey; Sayreville Medical Group; Dr. Brody; "Dr. James Demos;" and Maimonides Medical Center in Brooklyn, New York.  

All efforts to obtain such records must be documented in the claims file.  The AOJ shall send a copy of the Veteran's death certificate to any treatment provider who requires such documentation in order to provide the requested treatment records (especially Seven Rivers Regional Medical Center).

If the appellant fails to furnish any necessary releases for private treatment records, she shall be advised to obtain the records and submit them to VA.

If any records are unavailable, the appellant shall be notified of the identity of the putative records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim, and she shall be advised to submit any records in her possession.  All such notification must be documented in the claims file.

4.  If, and only if, any additional relevant treatment records are obtained, the claims file, including this remand and any relevant records contained in the Virtual VA system along with any records obtained pursuant to this remand, shall be referred to the VA medical professional who provided the July 2012 opinion to review and provide a new opinion as to the etiology of the Veteran's cause of death.



The opinion provider shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's fatal disabilities (i.e. a cardiac disability, a renal disability, a lung disease, diabetes mellitus, and pulmonary hypertension) had their onset in service, had their onset in the year immediately following service, were related to the findings of cardiac irregularities in service in April 1942 and February 1943, or were otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected PTSD contributed significantly or materially to cause his death (e.g. hastened death or rendered him less capable of resisting the conditions that caused death)?

(c)  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's fatal disabilities (i.e. a cardiac disability, a renal disability, a lung disease, diabetes mellitus, and pulmonary hypertension) were caused (in whole or in part) by his service-connected PTSD?

(d)  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's fatal disabilities (i.e. a cardiac disability, a renal disability, a lung disease, diabetes mellitus, and pulmonary hypertension) were aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected PTSD?

If any fatal disability was aggravated by the service-connected PTSD, the opinion provider shall also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and also by the Veteran's and appellant's statements as to the nature, severity, and frequency of the Veteran's symptoms over time.

In formulating the above opinions, the opinion provider shall specifically acknowledge and comment on the findings of cardiac irregularities (e.g. premature ventricular contractions) in service in April 1942 and February 1943 and the medical literature cited by the appellant's representative in its April 2013 statement.  

The opinion provider shall acknowledge that the claims folder was reviewed and must provide reasons for each opinion given.

The opinion provider is advised that the Veteran was competent to report his symptoms and history and that the appellant is competent to report her observations of the Veteran's symptoms and treatment, and such statements by the Veteran and appellant must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's or appellant's reports regarding symptoms, he or she must provide a reason for doing so.  

The absence of evidence of treatment for a cardiac disability, a renal disability, a lung disease, diabetes mellitus, and pulmonary hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

If the medical professional who provided the July 2012 opinion is unavailable or otherwise unable to provide the requested opinions, the claims file shall be referred to another VA physician with appropriate expertise to obtain the necessary opinions.

5.  The AOJ shall review any opinion to ensure that it contains the information requested in this remand and is otherwise complete.

6.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the appellant is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012)

